Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

                                                                              Exhibit A-1

                                   ORIGINAL Preliminary Analysis of Infringement of U.S. Patent No. 6,703,963

        Princeps Interface Technologies LLC (“Princeps”), owner of U.S. Patent No. 6,703,963 (the “’963 patent”) entitled “Universal Keyboard”,
provides this preliminary and exemplary infringement analysis with respect to infringement of the ’963 patent by Motorola Mobility LLC
(“Motorola” or “Defendant”). Motorola directly infringes the ’963 patent in violation of 35 U.S.C. § 271(a) by selling, offering to sell, making,
using, and/or importing instrumentalities which embody the claimed features of the patented invention. Princeps contends that based on currently
available information, Princeps is aware that Motorola, at a minimum, has sold, offered for sale, made, used, and/or imported at least the following
products and services: Motorola devices, such as the Motorola “Moto G7” and other “Moto” models, such as the Moto X, Moto Z and Moto E, which
operate using the Android operating system (produced by Google and re-sold in retail outlets by Motorola the “Accused Instrumentalities”). All the
current versions of these devices (i.e., the Moto G7 and other Moto models, such as the Moto X, Moto Z and Moto E) all use the current version of
the Android operating system, shipping with Android 9.0 “Pie”. The Android operating system utilizes applications with infringing keyboard
functions, such as the Motorola proprietary apps for Moto Messages and the Moto Email. Furthermore, these Motorola proprietary apps have been
available on earlier versions of the Motorola devices since as early as 2012 when Lenovo purchased Motorola Mobility LLC which then introduced
the Moto X, Moto G, Moto M and other Moto series of smartphones. (See https://en.wikipedia.org/wiki/Motorola_Moto) Therefore, the
infringement has been occurring since at least that time.

        Unless otherwise noted, Princeps believes and contends that each element of each claim asserted herein is literally met through Motorola’s
provision (e.g., making, using and/or selling) of the Accused Instrumentalities. However, to the extent that Motorola attempts to allege that any
asserted claim element is not literally met, Princeps believes and contends that such elements are met under the doctrine of equivalents. More
specifically, in its investigation and analysis of the Accused Instrumentalities sold, offered for sale, made, used, and/or imported by Motorola,
Princeps did not identify any substantial differences between the elements of the patent claims and the corresponding features of the Accused
Instrumentalities, as set forth herein. In each instance, the identified feature of the Accused Instrumentalities performs at least substantially the same
function in substantially the same way to achieve substantially the same result as the corresponding claim element. Princeps notes that the present
claim chart and analysis are necessarily preliminary because Princeps has not received any discovery from Motorola, nor has Motorola disclosed any
analysis in support of any purported non-infringement positions. Further, Princeps does not have the benefit of claim construction or expert
discovery. Princeps hereby specifically reserves the right to supplement and/or amend the positions taken in this preliminary and exemplary
infringement analysis, including with respect to literal infringement and infringement under the doctrine of equivalents, if and when warranted by
further information obtained by Princeps prior to or during the pendency of the litigation, including information adduced through fact discovery,
claim construction, expert discovery, and/or further analysis. Nothing in this preliminary and exemplary infringement analysis constitutes an implicit
or explicit proposal regarding the construction of any claim term or phrase.


                                                                                1
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

Motorola G7 Smartphone with Universal Keyboard Technology
Motorola, provides and sells several android smartphones, along with pre-installed Google Keyboard (Gboard). The Gboard in Motorola smartphones utilizes a
universal keyboard technology with functional mode controls, at least one domain control and a plurality of input keys associated with specific domain level
values based on a selected functional mode. The keyboard technology utilizes function-specific displays indicating domain-level values for a selected functional
mode and domain-level combination. The input keys and the domain control are simultaneously presented by the Motorola phone and Android operating
system. The universal keyboard technology permits Motorola to provide a variety of keyboard and layout options to users of the Moto G7 smartphone.




Sources: https://videotron.tmtx.ca/en/topic/Moto_G7/changing_the_keyboards_language.html#step=9 “Changing the Keyboard’s Language”

See also: https://help.motorola.com/hc/3174/90/pdf/help-moto-g7-90-global-en-us.pdf at Page 190 of 220 “Add language to keyboard”

See also: https://help.motorola.com/hc/3174/90/pdf/help-moto-g7-90-global-en-us.pdf at Page 52 of 220 “Open and close keyboard”




                                                                                2
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963       Description of the Infringement
  Indep.                              Motorola, provides and sells several models of smartphones, here the Moto G7 smartphone is taken as
   Cl. 1                              information input devices utilizing various versions of the Android operating system:

   1-p      An information input
            device, comprising:




                                      Source: https://www.motorola.com/us/products/moto-g-gen-7

                                      See Also: https://www.motorola.com/us/products/moto-g-gen-7#specs “Performance”




                                                                                3
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963        Description of the Infringement
    1-a     a functional mode          In Motorola G7 smartphone, the “functional mode control” can be any icon for activating an installed
            control for selecting a    application which relies upon a keyboard for accepting input information data. Such applications can be
            first functional mode of   the Moto “Messages” or “Gmail” app, or third-party apps which utilize a keyboard for accepting input
            operation of multiple      data.
            functional modes of
            operation by the input
            device;




                                       Source: https://help.motorola.com/hc/3174/90/pdf/help-moto-g7-90-global-en-us.pdf at Page 70 of 220
                                       “About your apps”

                                       See also: https://help.motorola.com/hc/3174/90/pdf/help-moto-g7-90-global-en-us.pdf at Page 91 of
                                       220 “Read, send, manage text messages”

                                       See also: https://help.motorola.com/hc/3174/90/pdf/help-moto-g7-90-global-en-us.pdf at Page 98 of
                                       220 “Read, send, manage emails”

                                                                                4
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963       Description of the Infringement
                                      According to the patent, the functional mode control may also be used to set different functional modes
                                      of operation, such as for enabling different keyboards for character sets of different languages or
                                      different sets of symbols:




                                      Source: US Patent 6,703,963 (See column 4, lines 4-19)

                                      In the Moto G7 smartphone, different functional modes may be selected:

                                      Tip: If you installed other keyboards, you'll see   next to the navigation buttons when you're typing.
                                      To switch to a different keyboard, touch .

                                      See also: https://help.motorola.com/hc/3174/90/pdf/help-moto-g7-90-global-en-us.pdf at Page 52 of
                                      220 “Open and close keyboard”




                                                                                 5
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963       Description of the Infringement
                                      In the Moto G7 smartphone, the “Settings” Application (with sub-options) can also be used to change
                                      aspects of the functional modes in, for example, the keyboard options from those that are available
                                      through “Settings” in the Android. As shown below, under “Settings”, “System”, “Language & input”,
                                      “Virtual Keyboard”, “Gboard” and “Languages” functional mode selections can be controlled to
                                      determine selections for language, text shortcuts and other virtual keyboards. The select options can be
                                      used in various applications such as email or messaging.




                                                                                6
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963       Description of the Infringement




                                      Sources: https://videotron.tmtx.ca/en/topic/Moto_G7/changing_the_keyboards_language.html#step=9
                                      “Changing the keyboard’s language”

                                      “If you want a keyboard for a language that isn't a display language:
                                      1. Go to Settings > System > Languages & input > Virtual keyboard.
                                      2. Touch Gboard > Languages.
                                      3. Touch ADD KEYBOARD.
                                      4. Select the language.
                                      5. Touch Done.
                                      Then, switch between languages on the keyboard by touching .”

                                      Also see: https://help.motorola.com/hc/3174/90/pdf/help-moto-g7-90-global-en-us.pdf 190 of 220
                                      “Add language to keyboard”




                                                                                7
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963        Description of the Infringement
    1-b     a domain control for       The “domain control” in the Moto G7 smartphone’s Keyboard (Gboard) are the symbols for a Globe and
            selecting one of           Emoji appearing in the lower left location of the smartphone as shown below. These symbols are
            multiple domain levels     activated by touching them on the touch screen to control the “domain level” (i.e., the selection of a set
            within the first           of language or emoji symbols) associated with the selected symbol set at each domain level.
            functional mode
            wherein each domain
            level is associated with
            a set of domain-level
            values;




                                       (Snapshot taken from Motorola Smartphone during testing Gboard )

                                       “If you have added multiple languages as a system language in your phone settings, keyboards and text
                                       suggestions are available for those languages:
                                       • When using a keyboard language other than your primary system language, available keyboard
                                       languages are shown on the spacebar and can be activated using the globe or the space bar.
                                       • To toggle between languages, touch the globe symbol .
                                       • To see a list of available keyboards, touch & hold the globe symbol or the spacebar.”
                                       Source: https://help.motorola.com/hc/3174/90/pdf/help-moto-g7-90-global-en-us.pdf Page 53 of 220
                                       “Type in multiple languages”
                                       “1. On your Android device, open any app where you can write, like Gmail or Keep.
                                        2. Tap where you can enter text.
                                        3. Tap Emoji Emoji. From here, you can:
                                                       Insert emojis: Tap one or more emojis.
                                                       Insert a GIF: Tap GIF. Then choose the GIF you want.
                                        4. Tap Send Send.”
                                       Source: https://support.google.com/gboard/answer/2842292?co=GENIE.Platform%3DAndroid&hl=en
                                       “Use emojis & GIFs”

                                                                                8
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement
    1-c     a plurality of input keys,   On the Moto G7 smartphone’s Keyboard (Gboard), the character sets associated with domain levels for
            separate and distinct        different language character sets or emojis appear as input keys “separate and distinct” from the
            from the domain              domain control Globe or Emoji Symbol.
            control, assigned to the
            set of domain-level              1. Select Globe key         2. Tap and hold Globe key        3. Selected language characters appear
            values associated with
            a selected domain level
            and functional mode,




                                                     1. Tap and hold the emoji Symbol             2. Select the desired emoji




                                         (Snapshots taken from Motorola Smartphone during testing Gboard )

                                         Source: https://help.motorola.com/hc/3174/90/pdf/help-moto-g7-90-global-en-us.pdf Page 53 of 220
                                         “Type in multiple languages”

                                                                                9
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963         Description of the Infringement

                                        As shown above, although the character sets associated with different domain levels (i.e. different
                                        language character sets) change, the Globe key (i.e., the domain control) remains separate and distinct
                                        from the domain level values (the individual letters/characters in each set).

   1-d      wherein each input key      See 1-c above, showing that each input key transmits a signal having a value representative of a letter in
            assigned to a domain-       the alphabet of the country in the domain-level set for that respective country. These input keys are
            level value is associated   activated by pressing on the touchscreen of the smartphone displaying the keyboard.
            with a signal,
            representative of the
            domain-level value,
            transmitted by the
            input device in
            response to actuation
            of the input key; and


   1-e      a function-specific         Each language (or symbol) specific keyboard presents a “function-specific display” of a character set
            display indicating a        associated with a specific language or a set of emojis depicting particular meanings to a user that are
            domain-level value          unique for a currently selected functional mode and domain level combination. For example, in the
            associated with each        figures below, the functional mode includes the possibility of choosing between three domains: English
            input key for a             (US), Emoji and Korean domain levels. Each of the English (US), Emoji and Korean domain levels present
            currently selected          a unique set of keyboard characters within each of these domains.
            functional mode and
            domain level
            combination,




                                                                                 10
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963       Description of the Infringement

                                            Select Globe key                Tap and hold Globe key      Selected language characters appear




                                                    Tap and hold the emoji Symbol             Select the desired emoji




                                      (Snapshots taken from Motorola Smartphone with Gboard )

                                      Source: https://help.motorola.com/hc/3174/90/pdf/help-moto-g7-90-global-en-us.pdf Page 53 of 220
                                      “Type in multiple languages”




                                                                               11
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963       Description of the Infringement
    1-f     wherein the input keys    From 1-e above, it shows the touch-screen keyboard on the Moto G7 smartphone, the input keys and
            and domain control are    the domain control are simultaneously presented. Such as the English (US) characters and the Globe
            simultaneously            domain control shown at the same time together in left-most figure.
            presented by the input
            device.




                                      (Snapshot taken from Motorola Smartphone with Gboard)

    2       The invention as in       See 1-p above, showing that the Android operating system in the Moto smartphones is software which
            claim 1 wherein the       determines what domain-level value (i.e., character) is assigned to an input key associated with any
            domain-level value        functional mode and domain-level.
            assigned to an input
            key is determined by
            software associated
            with each functional
            mode.

    3       The invention as in       “The text that you use quite often, like your address, contact number or email – can be stored and
            claim 1 wherein the       summoned with the help of simple shortcuts whenever required.”
            domain-level value
            associated with an        Source: https://www.smartprix.com/bytes/mastering-google-gboard-keyboard-tips-tricks-shortcuts/
            input key is assignable   “Add phrases and shortcuts to GBoard”
            by a user of the input
            device.

                                                                               12
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963       Description of the Infringement
     9      The invention as in       Moto G7 smartphone incorporate touch-screen as part of the data input hardware for the devices.
            claim 1 wherein each
            display is comprised of   Source: https://www.motorola.com/us/products/moto-g-gen-7#specs “Display”
            a touch screen.

    12      The invention as in       Tapping and holding the domain control “Globe” symbol will present underlying a selection of the
            claim 1 wherein the       enabled domain-levels in the Motorola G7 smartphone Keyboard (Gboard). See for example, from 1-c
            domain control            above, at screen 2:
            comprises a second set
            of continuously present           Select Globe key                   Tap and hold Globe key
            controls for selecting
            the domain level within
            a functional mode.




                                      (Snapshots taken from Motorola Smartphone with Gboard)

                                      Source: https://help.motorola.com/hc/3174/90/pdf/help-moto-g7-90-global-en-us.pdf Page 53 of 220
                                      “Type in multiple languages”

  Indep.
   Cl. 60

   60-p                               See 1-p above, users of the Motorola devices operate those devices as shown in 1-p above;

                                                                               13
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963         Description of the Infringement
            A method of operating
            an information input        See 1-a above;
            device comprising

            one or more functional
            modes of operation          See 1-b above;

            having multiple domain
            levels selectable by a      See 1-c above;
            domain control,

            each domain level
            containing domain-          See 1-e above;
            level values, a plurality
            of input keys, separate
            and distinct from the
            domain control,

            having domain-level
            values assigned
            according to a current
            functional mode of
            operation and current
            domain level and a
            display to indicate the
            domain-level values
            associated with the
            input keys, wherein the
            method comprises the
            steps of:




                                                                               14
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963       Description of the Infringement
   60-a     first selecting a         See 1-a above, especially:
            functional mode of
            operation of the
            information input         In the Moto G7 smartphone, different functional modes may be selected:
            device;




                                      “Tip: If you installed other keyboards, you'll see   next to the navigation buttons when you're typing.
                                      To switch to a different keyboard, touch .”

                                      See also: https://help.motorola.com/hc/3174/90/pdf/help-moto-g7-90-global-en-us.pdf at Page 52 of
                                      220 “Open and close keyboard”

   60-b     second selecting,         See 1-b above;
            through the domain
            control, a domain level
            within the selected
            functional mode of
            operation; and



                                                                                15
Note: All internet sources last accessed and downloaded on July 30, 2019.
Motorola Mobility LLC - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963       Description of the Infringement
   60-c     actuating one or more     See 1-c above;
            of the input keys,
            associated with
            domain-level values
            corresponding to the
            domain level selected
            during the second
            selecting step, and

   60-d     wherein the input keys    See 1-f above.
            and domain control are
            simultaneously
            presented by the input
            device.




                                                                               16
Note: All internet sources last accessed and downloaded on July 30, 2019.
